DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a change to the display of the at least one of the set of heat maps" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Previously in the claim, lines 7-8, it is established that the “interactive interface displays a single one of a set of heat maps”, therefore reference to display of “the at least one of the set of heat maps” is indefinite.

Claims 2-12 are rejected by the virtue of their dependency upon rejected claim 1. 

Claim 2 recites the limitations “wherein the option data indicates the set of different resolutions” and “wherein the updated interactive interface is generated by changing a one of the set of different resolutions of the single one of the set of heat maps displayed by the second portion to a different one of set of different resolutions in response to the user input corresponding to selection of the different one of the set of different resolutions”.  However, these limitations appear to contradict the limitations of parent claim 1 which already established “wherein the option data indicates the set of abnormality classes” and “wherein 20the updated interactive interface is generated by changing the single one of the set of heat maps displayed by the second portion to a different one of the set of heat maps in response to the user input corresponding to selection of one of the set of abnormality classes that corresponds to the different one of the set of heat maps”.  Therefore, it is unclear if the limitations of claim 2 are intended to replace those of claim 1, raising an issue with 112(d) addressed below, or if this is meant to be subsequent or additional options and user interactions to those of claim 1.

Claim 3 is rejected by the virtue of its dependency upon rejected claim 2 above.

Claim 4 recites the limitations “wherein the option data includes smoothing options” and “wherein the updated interactive interface is generated by changing the unsmoothed heat map to a smoothed heat map in response to the user input corresponding to selection of displaying a smoothed heat map”.  However, these limitations appear to contradict the limitations of parent claim 1 which already established “wherein the option data indicates the set of abnormality classes” and “wherein 20the updated interactive interface is generated by changing the single one of the set of heat maps displayed by the second portion to a different one of the set of heat maps in response to the user input corresponding to selection of one of the set of abnormality classes that corresponds to the different one of the set of heat maps”.  Therefore, it is unclear if the limitations of claim 4 are intended to replace those of claim 1, raising an issue with 112(d) addressed below, or if this is meant to be subsequent or additional options and user interactions to those of claim 1.
 
Claim 5 recites the limitations “wherein the option data includes mask segmentation options” and “wherein the updated interactive interface is generated by changing the unmasked heat map to a masked heat map in response to the user input corresponding to selection of displaying a masked heat map”.  However, these limitations appear to contradict the limitations of parent claim 1 which already established “wherein the option data indicates the set of abnormality classes” and “wherein 20the updated interactive interface is generated by changing the single one of the set of heat maps displayed by the second portion to a different one of the set of heat maps in response to the user input corresponding to selection of one of the set of abnormality classes that corresponds to the different one of the set of heat maps”.  Therefore, it is unclear if the limitations of claim 5 are intended to replace those of claim 1, raising an issue with 112(d) addressed below, or if this is meant to be subsequent or additional options and user interactions to those of claim 1.

Claim 8 recites the limitations “wherein the second portion of the interactive interface displays a set of pixels corresponding to pixels of the image data of the 25medical scan” and “wherein the updated interactive interface is generated, in response to the user input corresponding to selection of at least two of the set of heat maps, by displaying the at least two of the set of heat maps, both overlaid upon the set of pixels”.  However, these limitations appear to contradict the limitations of parent claim 1 which already established “wherein a second portion of the interactive interface displays a single one of a set of heat maps at a time”.  Therefore, it is unclear if the limitations of claim 8 are intended to replace those of claim 1, raising an issue with 112(d) addressed below, or if this is meant to be subsequent or additional options and user interactions to those of claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 2 recites the limitations “wherein the option data indicates the set of different resolutions” and “wherein the updated interactive interface is generated by changing a one of the set of different resolutions of the single one of the set of heat maps displayed by the second portion to a different one of set of different resolutions in response to the user input corresponding to selection of the different one of the set of different resolutions”.  However, these limitations appear to contradict and change the limitations of parent claim 1 which already established “wherein the option data indicates the set of abnormality classes” and “wherein 20the updated interactive interface is generated by changing the single one of the set of heat maps displayed by the second portion to a different one of the set of heat maps in response to the user input corresponding to selection of one of the set of abnormality classes that corresponds to the different one of the set of heat maps”.  Therefore, it would appear that claim 2 fails to include all the limitations of the claim upon which it depends.

Claim 3 is rejected by the virtue of its dependency upon rejected claim 2 above.

Claim 4 recites the limitations “wherein the option data includes smoothing options” and “wherein the updated interactive interface is generated by changing the unsmoothed heat map to a smoothed heat map in response to the user input corresponding to selection of displaying a smoothed heat map”.  However, these limitations appear to contradict and change the limitations of parent claim 1 which already established “wherein the option data indicates the set of abnormality classes” and “wherein 20the updated interactive interface is generated by changing the single one of the set of heat maps displayed by the second portion to a different one of the set of heat maps in response to the user input corresponding to selection of one of the set of abnormality classes that corresponds to the different one of the set of heat maps”.  Therefore, it would appear that claim 4 fails to include all the limitations of the claim upon which it depends.

Claim 5 recites the limitations “wherein the option data includes mask segmentation options” and “wherein the updated interactive interface is generated by changing the unmasked heat map to a masked heat map in response to the user input corresponding to selection of displaying a masked heat map”.  However, these limitations appear to contradict and change the limitations of parent claim 1 which already established “wherein the option data indicates the set of abnormality classes” and “wherein 20the updated interactive interface is generated by changing the single one of the set of heat maps displayed by the second portion to a different one of the set of heat maps in response to the user input corresponding to selection of one of the set of abnormality classes that corresponds to the different one of the set of heat maps”.  Therefore, it would appear that claim 5 fails to include all the limitations of the claim upon which it depends.

Claim 8 recites the limitations “wherein the second portion of the interactive interface displays a set of pixels corresponding to pixels of the image data of the 25medical scan” and “wherein the updated interactive interface is generated, in response to the user input corresponding to selection of at least two of the set of heat maps, by displaying the at least two of the set of heat maps, both overlaid upon the set of pixels”.  However, these limitations appear to contradict and change the limitations of parent claim 1 which already established “wherein a second portion of the interactive interface displays a single one of a set of heat maps at a time”.  Therefore, it would appear that claim 8 fails to include all the limitations of the claim upon which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10 and 16-18 of U.S. Patent No. 11,011,257. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1 and 11-20 in the present application are found as obvious variations in the limitations of claims 1-4, 8-10 and 16-18 in U.S. Patent No. 11,011,257.  For example, all the limitations of the “system” disclosed in claim 1 are found as obvious variants in the “method” limitations disclosed in claim 16 of USPN 11,011,257.  Further, claims 11 and 12 of the present application correspond to claims 17 and 18, respectively, of USPN 11,011,257.  Claims 13-16 of the present application correspond to claims 1-4, respectively, of USPN 11,011,257.  Claims 17 and 20 of the present application correspond to claim 8 of USPN 11,011,257.  Claims 18 and 19 of the present application correspond to claims 9 and 10, respectively, of USPN 11,011,257.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665